Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2022 has been entered.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 5-9, 11, 15-16 & 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeh et al. (Pub. No.: US 2015/0371951 A1).

Regarding Claim 1, Yeh et al. discloses a semiconductor structure, comprising:								a substrate, formed of bulk silicon (Par. 0057, Fig. 4 – semiconductor device 215 could be considered as the substrate; device 215 could be a silicon chip or a silicon interposer without any active or passive devices or other suitable connecting structure that provides connectivity and/or functionality to the first package 100; so the substrate could potentially be a silicon interposer which is formed of bulk silicon (see US 2009/0283914 A1));					a first die vertically disposed over the substrate (Par. 0013-0016, Fig. 4 – first die 111);	a second die vertically disposed over the substrate and laterally separated from the	 first die (Par. 0013-0016, Fig. 4 – second die 113);								an insulation material between the first die and the second die and filling a gap measured between sidewalls of the first die and the second die (Par. 0013-0014 & 0029, Fig. 4 – insulation material 115 (for example polyimide));								a bonding layer disposed between the substrate and each of the first die and the second die (Par. 0055-0057, Fig. 4 – bonding layer could be considered to comprise of layers 103 (polymer layer) & 213 (external connections)); and								a first interconnect layer electrically coupled to the first die and the second die on a side of the first die opposite to the substrate, wherein the first interconnect layer electrically couples the first die to the second die, wherein the first interconnect layer has a first width, measured between two opposite sidewalls of the first interconnect layer from a cross- sectional view, greater than a second width of the substrate, measured between two opposite sidewalls of the substrate from a cross-sectional view (Par. 0014, Fig. 4 – first interconnect layer 117),	

    PNG
    media_image1.png
    654
    994
    media_image1.png
    Greyscale


wherein the first width is greater than a third width of the bonding layer, measured between two opposite sidewalls of the bonding layer from a cross-sectional view, wherein the substrate is at least partially overlapped with the gap from a top view perspective and distant from the gap by a thickness of the bonding layer, and a Young's modulus of the substrate is higher than that of the insulation material (Par. 0057 together with 0024, Fig. 4 – the substrate can be a silicon substrate which is known to have much higher Young’s modulus than polyimide which can be the material for the insulation material 115).
Regarding Claim 2, Yeh et al., as applied to claim 1, implicitly disclosethe semiconductor structure, further comprising an electronic device vertically disposed over the first die and the second die, wherein the electronic device is at least partially overlapped with the insulation material from a top view perspective (Par. 0040 – electronic device 201).
Regarding Claim 3, Yeh et al., as applied to claim 1, implicitly disclosethe semiconductor structure, further comprising an electronic device vertically disposed over the first die and the second die, wherein at least a portion of the electronic device is overlapped with the insulation material and the substrate from a top view perspective (Par. 0040 – electronic device 201).
Regarding Claim 5, Yeh et al., as applied to claim 1, implicitly disclose the semiconductor structure, wherein the Young's modulus of the substrate is between about 100GPa and about 200GPa (Par. 0057 together with 0024, Fig. 4 – the substrate can be a silicon substrate which is known to have Young’s modulus in the claimed range – see “What is the Young’s Modulus of Silicon?” – J. of Microelectromechanical Systems, Vol. 19, No. 2, April 2020, Pages 229 & 236).
Regarding Claim 6, Yeh et al., as applied to claim 1, implicitly disclose the semiconductor structure, wherein the Young's modulus of the substrate is between about 130GPa and about 185GPa (Par. 0052, 0057 together with 0024, Fig. 4 – the substrate can be a silicon substrate which is known to have Young’s modulus in the claimed range – see “What is the Young’s Modulus of Silicon?” – J. of Microelectromechanical Systems, Vol. 19, No. 2, April 2020, Pages 229 & 236).
Regarding Claim 7, Yeh et al., as applied to claim 1, implicitly disclose the semiconductor structure, wherein the substrate comprises silicon (Par. 0052, 0057 together with 0024, Fig. 4 – the substrate 215 can be a silicon substrate).
Regarding Claim 8, Yeh et al., as applied to claim 1, implicitly disclose the semiconductor structure, wherein the Young's modulus of the insulation material is between about 0.1GPa and about 50GPa (Par. 0013-0014 & 0029, Fig. 4 – the insulation material can be a polyimide which is known to have Young’s modulus in the claimed range – see Polyimide Properties datasheet attached from Topline – 2011).
Regarding Claim 9, Yeh et al., as applied to claim 1, implicitly disclose the semiconductor structure, wherein the Young's modulus of the insulation material is between about 1GPa and about 15GPa (Par. 0013-0014 & 0029, Fig. 4 – the insulation material can be a polyimide which is known to have Young’s modulus in the claimed range – see Polyimide Properties datasheet attached from Topline – 2011).
Regarding Claim 11, Yeh et al., as applied to claim 1, implicitly disclose the semiconductor structure, wherein a ratio of the Young's modulus of the substrate to the Young's modulus of the insulation material is between about 3 and about 2000 (Par. 0013-0014, 0024, 0029, 0052 & 0057, Fig. 4 – the substrate can be a silicon substrate which is known to have Young’s modulus in the range mentioned in claim 6– see “What is the Young’s Modulus of Silicon?” – J. of Microelectromechanical Systems, Vol. 19, No. 2, April 2020, Pages 229 & 236; the insulation material can be a polyimide which is known to have Young’s modulus in the range claimed in claim 9 – see Polyimide Properties datasheet attached from Topline – 2011; the ratio falls within the claimed range).
Regarding Claim 15, Yeh et al., as applied to claim 1, implicitly disclose the semiconductor structure, wherein the insulation material surrounds the first die and the second die (Par. 0014, Fig. 4).
Regarding Claim 16, Yeh et al., as applied to claim 1, implicitly disclose the semiconductor structure, wherein the insulation material surrounds the substrate (Par. 0014, Fig. 4 – at least surrounds partially).
Regarding Claim 28, Yeh et al., as applied to claim 1, implicitly disclose the semiconductor structure, further comprising 	a plurality of conductors between the first interconnect layer and each of the first die and the second die, wherein the insulation material has a top surface higher than a bottom surface of   the conductors ((Par. 0057, Fig. 4 – conductors 123, insulation material 115).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim 4 is rejected under 35 U.S.C. 103 as obvious over Yeh et al. (Pub. No.: US 2015/0371951 A1), as applied to claim 1, further in view of Tsao et al. (Pub. No.: US 2003/0045028 A1).
Regarding Claim 4, Yen et al., as applied to claim 1, does not explicitly disclose the semiconductor structure, wherein a shape of the substrate is square from a top view perspective.											However, Tsao et al. teaches the semiconductor structure, wherein a shape of the substrate is square from a top view perspective (Par. 0054, Fig. 5 – substrate 50; this prior art teaches that the substrate on which dies such as 66 is mounted can be square and rectangular-shaped).						It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Tsao et al. to adapt the semiconductor structure, wherein a shape of the substrate of Yeh et al. is square from a top view perspective in order to make use of widely available shaped substrates.

Claim 10 is rejected under 35 U.S.C. 103 as obvious over Yeh et al. (Pub. No.: US 2015/0371951 A1), as applied to claim 1, further in view of Chung et al. (Pub. No.: US 2015/0001685 A1).
Regarding Claim 10, Yen et al., as applied to claim 1, does not explicitly disclose the semiconductor structure, wherein the insulation material comprises ABF resin or epoxy compound.											However, Chung et al. teaches the semiconductor structure, wherein the insulation material comprises ABF resin or epoxy compound (Par. 0052, Fig. 1B – insulation material 601 might be formed of epoxy resin since it has a similar CTE to that of the underlying silicon substrate on which it is formed).			It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Chung et al. to adapt the semiconductor structure, wherein the insulation material of Yeh et al. comprises ABF resin or epoxy compound in order to suppress warpage or cracking that might result due to dissimilar CTE between the substrate and the insulation material.

Allowable Subject Matter
Claims 24-27 are allowed. 							                  The following is an examiner's statement of reasons for allowance: 
 Regarding Claim 24: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a a semiconductor structure, comprising: wherein the substrate is at least partially overlapped with the gap from a top view perspective, two opposite sidewalls of the substrate are flush with the two opposite sidewalls of the bonding layer, and a Young's modulus of the substrate is higher than that of the insulation material.
The most relevant prior art reference due to Yeh et al. (Pub. No.: US 2015/0371951 A1) substantially discloses a semiconductor structure, comprising:						a substrate consisting essentially of bulk silicon (Par. 0057, Fig. 4 – semiconductor device 215 could be considered as the substrate; device 215 could be a silicon chip or a silicon interposer without any active or passive devices or other suitable connecting structure that provides connectivity and/or functionality to the first package 100; so the substrate could potentially be a silicon interposer which is formed of bulk silicon (see US 2009/0283914 A1); it is probably noteworthy that the Applicant has defined the substrate to be a bulk silicon or comprising silicon (Par. 0023) and has not excluded any presence of other materials or structures in it);  													a first die vertically disposed over the substrate (Par. 0013-0016, Fig. 4 – first die 111);	a second die vertically disposed over the substrate and laterally adjacent to the first die (Par. 0013-0016, Fig. 4 – second die 113); 								an interconnect layer disposed over the first die and the second die (Par. 0014, Fig. 4 – first interconnect layer 117);										a bonding layer disposed between the substrate and each of the first die and the second die and comprising a surface extending continuously from the first die to the second die (Par. 0055-0057, Fig. 4 – bonding layer could be considered to comprise of layers 103 (polymer layer) & 213 (external connections)); and									an insulation material filling a gap between the first die and the second die, wherein a first width of the bonding layer measured between two opposite sidewalls of the bonding layer is less than a second width the insulation material measured between two opposite sidewalls on two sides of the insulation material (Par. 0013-0014 & 0029, Fig. 4 – insulation material 115 (for example polyimide)).											
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 24 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 24 is deemed patentable over the prior arts.

Regarding Claim 25: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a semiconductor structure, comprising: wherein the substrate is partially overlapped with the gap from a top view perspective, wherein the substrate is distant from the gap by a thickness of the bonding layer, two opposite sidewalls of the substrate are flush with the two opposite sidewalls of the bonding layer, and a Young's modulus of the substrate is higher than that of the insulation material The most relevant prior art reference due to Yeh et al. (Pub. No.: US 2015/0371951 A1) substantially discloses a semiconductor structure, comprising:						a substrate consisting essentially of bulk silicon (Par. 0057, Fig. 4 – semiconductor device 215 could be considered as the substrate; device 215 could be a silicon chip or a silicon interposer without any active or passive devices or other suitable connecting structure that provides connectivity and/or functionality to the first package 100; so the substrate could potentially be a silicon interposer which is formed of bulk silicon (see US 2009/0283914 A1); it is probably noteworthy that the Applicant has defined the substrate to be a bulk silicon or comprising silicon (Par. 0023) and has not excluded any presence of other materials or structures in it);  													a first die vertically disposed over the substrate (Par. 0013-0016, Fig. 4 – first die 111);	a second die vertically disposed over the substrate and laterally adjacent to the first die (Par. 0013-0016, Fig. 4 – second die 113); 									an insulation material filling a gap between the first die and the second die (Par. 0013-0014 & 0029, Fig. 4 – insulation material 115 (for example polyimide));					a first interconnect layer disposed over the first die and the second die, wherein the first interconnect layer has a first width, measured between two opposite sidewalls of the first interconnect layer from a cross-sectional view, greater than a second width of the bonding layer, measured between two opposite sidewalls of the bonding layer from a cross-sectional view (Par. 0014, Fig. 4 – first interconnect layer 117),	
	

    PNG
    media_image1.png
    654
    994
    media_image1.png
    Greyscale


wherein the substrate is partially overlapped with the gap from a top view perspective, wherein the substrate is distant from the gap by a thickness of the bonding layer, two opposite sidewalls of the substrate are flush with the two opposite sidewalls of the bonding layer, and a Young's modulus of the substrate is higher than that of the insulation material (Par. 0057 together with 0024, Fig. 4 – the substrate can be a silicon substrate which is known to have much higher Young’s modulus than polyimide which can be the material for the insulation material 115).		
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 25 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 25 is deemed patentable over the prior arts.

Regarding Claims 26-27: these claims are allowed because of their dependency status from claim 25.

Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicants’ arguments filed on 05/24/2022 have been fully considered but they are not found to be persuasive. Please see the rejections above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

06/17/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812